IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

DEMARQUARIUS DEONTE                  NOT FINAL UNTIL TIME EXPIRES TO
TRUITT,                              FILE MOTION FOR REHEARING AND
                                     DISPOSITION THEREOF IF FILED
      Appellant,
                                     CASE NO. 1D13-4051
v.

STATE OF FLORIDA,

     Appellee.
___________________________/

Opinion filed July 20, 2016.

An appeal from the Circuit Court for Alachua County.
Aymer L. Curtin, Judge.

Nancy A. Daniels, Public Defender, M.J. Lord, Assistant Public Defender,
Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, Heather Flanagan Ross, Assistant Attorney
General, Tallahassee, for Appellee.



                   UPON REVIEW BY THE SUPREME COURT

PER CURIAM.

      This Court previously affirmed Appellant’s conviction and sentence for

improper use of computer services to solicit a person believed to be a child to

commit a designated illegal act, in violation of section 847.0135(3), Florida

Statutes; traveling to meet a minor, in violation of section 847.0135(4), Florida
Statutes; and unlawful use of a two-way communications device, in violation of

section 924.215, Florida Statutes. Truitt v. State, 146 So. 3d 1289 (Fla. 1st DCA

2014). After issuance of that opinion, the Florida Supreme Court ruled that double

jeopardy principles prohibit separate convictions based on the same conduct for

soliciting and for traveling to engage in unlawful sexual activity with a person

believed to be a minor. State v. Shelley, 176 So. 3d 914 (Fla. 2015). In light of

Shelley, the Florida Supreme Court quashed our opinion in Truitt. Truitt v. State,

2016 WL 1668164 (Fla. April 27, 2016). Accordingly, this cause is remanded to

the trial court with instructions to vacate Appellant’s conviction and sentence for

the lesser included offense of improper use of computer services for solicitation.

Shelley, 176 So. 2d at 919-20.

      REMANDED with instructions.

B.L. THOMAS, KELSEY, and WINOKUR, JJ., CONCUR.




                                        2